Citation Nr: 0016845	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from October 1943 to 
February 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran has not been shown by credible evidence to suffer 
from a bilateral hearing loss disability which can be related 
to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for a bilateral hearing loss 
disability.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 
1991); 38 C.F.R. § 4.85 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service 
connection of such an injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary. The reasons for granting or denying 
service connection in each case shall be recorded 
in full.  38 U.S.C.A. § 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

A review of the service medical records did not note the 
presence of a bilateral hearing loss in service.  In fact, 
his hearing acuity was noted to be 15/15 bilaterally during 
both the 1943 entrance examination and the February 1946 
separation examination.

In written statements, the veteran has contended that his 
current hearing loss is causally related to his exposure to 
battle noise for a four-month period in service.

VA outpatient treatment records developed between January 
1993 and May 1998, noted his first complaint of a hearing 
loss in March 1994.  It was noted that the veteran complained 
of decreased hearing over the past few years; he denied any 
previous medical ear history.  A March 7, 1994 audiology 
evaluation diagnosed a bilateral moderate sensorineural 
hearing loss with mildly reduced speech discrimination 
ability.  

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, the veteran has not established a well 
grounded claim for entitlement to service connection for a 
bilateral hearing loss disability.  The evidence does show 
that the veteran currently suffers from a moderate hearing 
loss disability.  There is evidence that the veteran was 
exposed to loud noises while serving in the United States 
Army during the Second World War.  Therefore, the incurrence 
of an injury in service, namely exposure to loud noises, can 
be accepted.  However, in regard to the claim for service 
connection for a hearing loss, there is no medical evidence 
of a nexus between the currently diagnosed hearing loss and 
his service.  Such an opinion is still required, even in 
those cases of combat veterans whose burden of proving 
service incurrence is lessened by 38 U.S.C.A. § 1154(b) (West 
1999); see also Arms v. West, 12 Vet. App. 188 (1999); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Therefore, 
the veteran has not presented evidence of a well grounded 
claim.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


